 

Case 1:21-cv-00324-GBD Document 34 Filed 08/11/21 Page 1of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEON BANILIVI RUGS, INC.,

Plaintiff,
-against-

 

TOKIO MARINE AMERICA INSURANCE
COMPANY and PETER WALDOR & : 21 Civ. 324 (GBD)
ASSOCIATES, LLC,

Defendants.

GEORGE B. DANIELS, District Judge:
The status conference is adjourned from August 10, 2021 to September 14, 2021 at 9:45

a.m.

Dated: August 10, 2021
New York, New York

SO ORDERED.

fsa B Dowd

RGR. DANIELS
TED STATES DISTRICT JUDGE

 

 

 
